 

Exhibit 10.1

 

THIS SUBSCRIPTION AGREEMENT IS EXECUTED IN RELIANCE UPON THE EXEMPTION PROVIDED
BY SECTION 4(2) AND REGULATION D, RULE 506 FOR TRANSACTIONS NOT INVOLVING A
PUBLIC OFFERING UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES
ACT”). THIS OFFERING IS BEING MADE TO ACCREDITED INVESTORS PURSUANT TO
REGULATION D PROMULGATED UNDER THE SECURITIES ACT. NONE OF THE SECURITIES TO
WHICH THIS SUBSCRIPTION RELATES HAVE BEEN REGISTERED UNDER THE SECURITIES ACT,
OR ANY U.S. STATE SECURITIES LAWS, AND, UNLESS SO REGISTERED, NONE MAY BE
OFFERED OR SOLD, DIRECTLY OR INDIRECTLY, EXCEPT IN ACCORDANCE WITH THE
PROVISIONS OF REGULATION D OR UNDER THE SECURITIES ACT, PURSUANT TO AN EFFECTIVE
REGISTRATION STATEMENT UNDER THE SECURITIES ACT, OR PURSUANT TO AN AVAILABLE
EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE REGISTRATION
REQUIREMENTS OF THE SECURITIES ACT AND IN EACH CASE ONLY IN ACCORDANCE WITH
APPLICABLE STATE SECURITIES LAWS. IN ADDITION, HEDGING TRANSACTIONS INVOLVING
THE SECURITIES MAY NOT BE CONDUCTED UNLESS IN ACCORDANCE WITH THE SECURITIES
ACT.

 

SUBSCRIPTION AGREEMENT

 

Name of Subscriber: An Fengbin

 

Andatee China Marine Fuel Services Corporation

Unit C, No.68 of West Binhai Road

Xigang District, Dalian, P.R. of China

 

Ladies and Gentlemen:

 

1.           Subscription.  I (sometimes referred to herein as the “Investor”)
hereby subscribe for and agree to purchase such number of shares of common stock
as set forth on the signature page hereto (the “Shares”) of Andatee China Marine
Fuel Services Corporation (the “Company”).

 

2.           Purchase.

 

a.           I hereby tender to the Company, a check or wire transfer
(information to be provided to me on my request) made payable to “Andatee China
Marine Fuel Services Corporation” for such number of shares of the Company’s
common stock as indicated on the signature page hereto, an executed copy of this
Subscription Agreement and an executed copy of my Investor Questionnaire
attached as Exhibit A hereto.

 

b.           This offering will continue until the earlier of: (i) December 31,
2015 or (ii) the Company’s receipt of the purchase consideration for the Shares
in the amount set forth on the Signature page, unless extended without notice by
the Company for up to two (2) additional 30-day periods (the “Termination
Date”).  Upon the earlier of a Closing (defined below) for my subscription or
completion of the offering, I will be notified promptly by the Company as to
whether my subscription has been accepted by the Company.

 



1 

 

 

3.           Acceptance or Rejection of Subscription.

 

a.           I understand and agree that the Company reserves the right to
reject this subscription for the Shares, in whole or in part, for any reason and
at any time prior to the Closing (defined below) of my subscription.

 

b.           In the event of the rejection of this subscription, my subscription
payment will be promptly returned to me without interest or deduction and this
Subscription Agreement shall have no force or effect.  In the event my
subscription is accepted and the offering is completed, the subscription funds
shall be released to the Company.

 

4.           Closing.  The closing (“Closing”) of this offering may occur any
time and from time to time before the Termination Date.  There is no minimum
offering.  The Shares subscribed for herein shall not be deemed issued to or
owned by me until one copy of this Subscription Agreement has been executed by
me and countersigned by the Company and the Closing with respect to such Shares
has occurred. The Investor understands and acknowledges that (i) no fees or
commission are paid in connection with the purchase of the Shares, and (ii) the
Company will utilize the proceeds of this purchase for general corporate and
working capital purposes, including, among others, the Company’s payment of its
outstanding Delaware franchise taxes.

 

5.           Disclosure.  Because this offering is limited to accredited
investors as defined in Section 2(15) of the Securities Act, and Rule 501
promulgated thereunder, in reliance upon the exemption contained in Section 4(2)
of the Securities Act and applicable state securities laws, the Shares are being
sold without registration under the Securities Act. I have received and reviewed
all information and materials regarding the Company that I have requested. I
fully understand that the Company has a limited financial and operating history
and that the Shares are speculative investments, which involve a high degree of
risk of the loss of my entire investment. I also understand that the Company has
not completed its most recent audit of the 2014 consolidated financial
statements and has not filed its Annual Report on Form 10-K for the fiscal year
ended December 31, 2014 or its subsequent Quarterly Report on Form 10-Q for the
fiscal quarters ended March 31, June 30 and September 30, 2015, respectively.
Further, I understand that, consistent with the Company’s public disclosures to
date, the Company significantly curtailed its operations which resulted in
material adverse effect on the Company’s revenues in the first quarter of 2015
and likely to have similar effects on the Company’s financial performance in the
immediate future. I also understand that, as a result of its inability to file
the foregoing public reports required under the U.S. federal securities laws,
the Company’s securities are no longer listed for trading on the Nasdaq Stock
Market. I fully understand the nature of the risks involved in purchasing the
Shares and I am qualified by my knowledge and experience to evaluate investments
of this type. I have carefully considered the potential risks relating to the
Company and purchase of its Shares and have, in particular, reviewed each of the
risk factors set forth in the Company’s publicly available filings. Both my
advisors and I have had the opportunity to ask questions of and receive answers
from representatives of the Company or persons acting on its behalf concerning
the Company and the terms and conditions of a proposed investment in the Company
and my advisors and I have also had the opportunity to obtain additional
information necessary to verify the accuracy of information furnished about the
Company. Accordingly, I have independently evaluated the risks of purchasing the
Shares.

 

6.           Investor Representations and Warranties.  I acknowledge, represent
and warrant to, and agree with, the Company as follows:

 

a.           I am aware that my investment involves a high degree of risk and I
understand that by signing this Subscription Agreement I am agreeing to be bound
by all of the terms and conditions of such agreement.

 

b.           I acknowledge and am aware that there is no assurance as to the
future performance of the Company.

 

2 

 

 

c.           I acknowledge that there may be certain adverse tax consequences to
me in connection with my purchase of the Shares, and the Company has advised me
to seek the advice of experts in such areas prior to making this investment.

 

d.           I am purchasing the Shares for my own account for investment
purposes and not with a view to or for sale in connection with the distribution
of the Shares, nor with any present intention of selling or otherwise disposing
of all or any part of the foregoing securities.  I agree that I must bear the
entire economic risk of my investment for an indefinite period of time because,
among other reasons, the Shares have not been registered under the Securities
Act or under the securities laws of any state and, therefore, cannot be resold,
pledged, assigned or otherwise disposed of unless they are subsequently
registered under the Securities Act and under applicable securities laws of
certain states or an exemption from such registration is available.  I hereby
authorize the Company to place a legend denoting the restrictions on the Shares
that may be issued to me.

 

e.           Except as described in my Investor Questionnaire, I am not a member
of the Financial Industry Regulatory Authority, Inc. (“FINRA”); I am not and
have not, for a period of 12 months prior to the date of this Subscription
Agreement, been affiliated or associated with any company, firm, or other entity
which is a member of FINRA; and I do not own any stock or other interest in any
member of FINRA (other than interests acquired in open market purchases).

 

f.            I recognize that the Shares, as an investment, involve a high
degree of risk including, but not limited to, the risk of economic losses from
operations of the Company and the total loss of my investment.  I believe that
the investment in the Shares is suitable for me based upon my investment
objectives and financial needs, and I have adequate means for providing for my
current financial needs and contingencies and have no need for liquidity with
respect to my investment in the Company.

 

g.           I have been given access to full and complete information regarding
the Company and have utilized such access to my satisfaction, and I have either
met with or been given reasonable opportunity to meet with officers of the
Company for the purpose of asking questions of, and receiving answers from, such
officers concerning the terms and conditions of the offering of the Shares and
the business and operations of the Company and to obtain any additional
information, to the extent reasonably available.

 

h.           I have such knowledge and experience in financial and business
matters as to be capable of evaluating the merits and risks of an investment in
the Shares and have obtained, in my judgment, sufficient information from the
Company to evaluate the merits and risks of an investment in the Company.  I
have not utilized any person as my purchaser representative as defined in
Regulation D under the Securities Act in connection with evaluating such merits
and risks.

 

i.            I have relied solely upon my own investigation in making a
decision to invest in the Company.

 

j.            I have received no representation or warranty from the Company or
any of its officers, directors, employees or agents in respect of my investment
in the Company and I have received no information (written or otherwise) from
them relating to the Company or its business.  I am not participating in the
offer as a result of or subsequent to: (i) any advertisement, article, notice or
other communication published in any newspaper, magazine or similar media or
broadcast over television or radio or (ii) any seminar or meeting whose
attendees have been invited by any general solicitation or general advertising.

 

3 

 

 

k.          I have had full opportunity to ask questions and to receive
satisfactory answers concerning the offering and other matters pertaining to my
investment and all such questions have been answered to my full satisfaction.

 

l.            I have been provided an opportunity to obtain any additional
information concerning the offering and the Company and all other information to
the extent the Company possesses such information or can acquire it without
unreasonable effort or expense.

 

m.           I am an “accredited investor” as defined in Section 2(15) of the
Securities Act and in Rule 501 promulgated thereunder and have attached the
completed Accredited Investor Questionnaire to indicate my “accredited investor”
category.  I can bear the entire economic risk of the investment in the Shares
for an indefinite period of time and I am knowledgeable about and experienced in
investments in the equity securities of early stage publicly traded companies.
 I am not acting as an underwriter or a conduit for sale to the public or to
others of unregistered securities, directly or indirectly, on behalf of the
Company or any person with respect to such securities.

 

n.           I understand that (1) the Shares have not been registered under the
Securities Act, or the securities laws of certain states in reliance on specific
exemptions from registration, (2) no securities administrator of any state or
the federal government has recommended or endorsed this offering or made any
finding or determination relating to the fairness of an investment in the
Company and (3) the Company is relying on my representations and agreements for
the purpose of determining whether this transaction meets the requirements of
the exemptions afforded by the Securities Act and certain state securities laws.

 

o.           I understand that (1) since neither the offer nor sale of the
Shares has been registered under the Securities Act or the securities laws of
any state, the Shares may not be sold, assigned, pledged or otherwise disposed
of unless they are so registered or an exemption from such registration is
available, and (2) it is not anticipated that there will be any market for the
resale of the Shares.

 

p.           I have been urged to seek independent advice from my professional
advisors relating to the suitability of an investment in the Company in view of
my overall financial needs and with respect to the legal and tax implications of
such investment.

 

q.           If the Investor is a corporation, company, trust, employee benefit
plan, individual retirement account, Keogh Plan, or other tax-exempt entity, it
is authorized and qualified to become an Investor in the Company and the person
signing this Subscription Agreement on behalf of such entity has been duly
authorized by such entity to do so.

 

r.            The information contained in my Investor Questionnaire, as well as
any information which I have furnished to the Company with respect to my
financial position and business experience, is correct and complete as of the
date of this Subscription Agreement and, if there should be any material change
in such information prior to the Closing of the offering, I will furnish such
revised or corrected information to the Company.  I hereby acknowledge and am
aware that except for any rescission rights that may be provided under
applicable laws, I am not entitled to cancel, terminate or revoke this
subscription and any agreements made in connection herewith shall survive my
death or disability.

 

4 

 

 

7.           Indemnification.  I hereby agree to indemnify and hold harmless the
Company and its officers, directors, stockholders, employees, agents, and
counsel against any and all losses, claims, demands, liabilities, and expenses
(including reasonable legal or other expenses, including reasonable attorneys’
fees) incurred by each such person in connection with defending or investigating
any such claims or liabilities, whether or not resulting in any liability to
such person, to which any such indemnified party may become subject under the
Securities Act, under any other statute, at common law or otherwise, insofar as
such losses, claims, demands, liabilities and expenses (a) arise out of or are
based upon any untrue statement or alleged untrue statement of a material fact
made by me and contained in this Subscription Agreement or my Investor
Questionnaire, or (b) arise out of or are based upon any breach by me of any
representation, warranty, or agreement made by me contained herein or therein.

 

8.           Severability.  In the event any parts of this Subscription
Agreement are found to be void, the remaining provisions of this Subscription
Agreement shall nevertheless be binding with the same effect as though the void
parts were deleted.

 

9.           Governing Law; Jurisdiction; Waiver of Jury Trial. This Agreement
shall be governed by and construed in accordance with the laws of the State of
Delaware, without giving effect to conflicts of law principles. 

 

10.         Counterparts.  This Subscription Agreement may be executed in one or
more counterparts, each of which shall be deemed an original but all of which
together shall constitute one and the same instrument.  The execution of this
Subscription Agreement may be by actual or facsimile signature.

 

11.         Benefit.  This Subscription Agreement shall be binding upon and
inure to the benefit of the parties hereto.

 

12.         Notices and Addresses.  All notices, offers, acceptance and any
other acts under this Subscription Agreement (except payment) shall be in
writing, and shall be sufficiently given if delivered to the addresses in
person, by Federal Express or similar courier delivery, as follows:

 

Investor:

At the address designated on the signature

page of this Subscription Agreement.

 

The Company:Andatee China Marine Fuel Services Corporation

Unit C, No.68 of West Binhai Road

Xigang District, Dalian, P.R. of China

 

or to such other address as any of them, by notice to the others may designate
from time to time.  The transmission confirmation receipt from the sender’s
facsimile machine shall be conclusive evidence of successful facsimile delivery.
 Time shall be counted to, or from, as the case may be, the delivery in person
or by mailing.

 

13.         Entire Agreement.  This Subscription Agreement constitutes the
entire agreement between the parties with respect to the subject matter hereof
and supersedes all prior oral and written agreements between the parties hereto
with respect to the subject matter hereof.  This Subscription Agreement may not
be changed, waived, discharged, or terminated orally but, rather, only by a
statement in writing signed by the party or parties against which enforcement or
the change, waiver, discharge or termination is sought.

 

14.         Section Headings.  Section headings herein have been inserted for
reference only and shall not be deemed to limit or otherwise affect, in any
matter, or be deemed to interpret in whole or in part, any of the terms or
provisions of this Subscription Agreement.

 

5 

 

 

15.         Survival of Representations, Warranties and Agreements.  The
representations, warranties and agreements contained herein shall survive the
delivery of, and the payment for, the Shares.

 

16.         Acceptance of Subscription.  The Company may accept this
Subscription Agreement at any time for all or any portion of the Shares
subscribed for by executing a copy hereof as provided and notifying me within a
reasonable time thereafter.

 

RESIDENTS OF ALL STATES: THE SHARES OFFERED HEREBY HAVE NOT BEEN REGISTERED
UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR THE SECURITIES LAWS OF ANY
STATE OR OTHER JURISDICTION AND ARE BEING OFFERED AND SOLD IN RELIANCE ON
EXEMPTIONS FROM THE REGISTRATION REQUIREMENTS OF SAID ACT AND SUCH LAWS.  THE
SHARES ARE SUBJECT TO REGISTRATIONS ON TRANSFERABILITY AND RESALE AND MAY NOT BE
TRANSFERRED OR RESOLD EXCEPT AS PERMITTED UNDER SAID ACT AND SUCH LAWS PURSUANT
TO REGISTRATION OR EXEMPTION THEREFROM.  INVESTORS SHOULD BE AWARE THAT THEY
WILL BE REQUIRED TO BEAR THE FINANCIAL RISKS OF THIS INVESTMENT FOR AN
INDEFINITE PERIOD OF TIME.  THE SHARES HAVE NOT BEEN APPROVED OR DISAPPROVED BY
THE SECURITIES AND EXCHANGE COMMISSION, ANY STATE SECURITIES COMMISSION OR OTHER
REGULATORY AUTHORITY, NOR HAVE ANY OF THE FOREGOING AUTHORITIES PASSED UPON OR
ENDORSED THE MERITS OF THIS OFFERING OR THE ACCURACY OR ADEQUACY OF THE OFFERING
DOCUMENTS.  ANY REPRESENTATION TO THE CONTRARY IS UNLAWFUL.

 

6 

 

 

THE SUBSCRIPTION AMOUNT AND NUMBER OF SHARES OF COMMON STOCK SUBSCRIBED FOR
HEREBY ARE:

 

$380,000   8,775,982 SHARES OF COMMON STOCK

 

Manner in Which Title is to be Held.  (check one)

 

¨ Individual Ownership ¨ Community Property ¨ Joint Tenant with Right of
Survivorship (both parties must sign) ¨ Partnership ¨ Tenants in common ¨
Corporation Trust ¨ IRA or Keogh ¨ Other (please indicate)    

 

  INDIVIDUAL INVESTOR                 Signature (Individual)                
Signature (Joint)
(all record holders must sign)                 Name(s) Typed or Printed    
Address to Which Correspondence
Should be Directed                             City, State and Zip Code        
        Tax Identification or
Social Security Number  

 

*

The foregoing subscription is accepted and the Company hereby agrees to be bound
by its terms on 18th day of December, 2015.

 

    Andatee China Marine Fuel Services Corporation         Dated: December 18,
2015   By: /s/ Zhenyu Wu     Name: Zhenyu Wu     Its:  Chairman of the Audit
Committee, Independent Director

 

7 

 

 

CERTIFICATE OF SIGNATORY

 

(To be completed if Shares are being subscribed for by an entity)

 

I,   , the        (name of signatory)   (title)  

 

of ________________________________________ (“Entity”), a
________________________   (name of entity)   (type of entity)

 

hereby certify that I am empowered and duly authorized by the Entity to execute
the Subscription Agreement and to purchase the Shares, and certify further that
the Subscription Agreement has been duly and validly executed on behalf of the
Entity and constitutes a legal and binding obligation of the Entity.

 

IN WITNESS WHEREOF, I have set my hand this ______ day of ____________, 2015.

 

      (Signature)

 

8 

 

 